NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


RALPH MONROE HAIR, DOC #484707,          )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-3108
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed February 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Ralph Monroe Hair, pro se.




PER CURIAM.


              Affirmed.



NORTHCUTT, KHOUZAM, and LUCAS, JJ., Concur.